                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 163:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   ORDER GRANTING MOTION TO
                                                   ALTER JUDGMENT

                                                   Dkt. Nos. 3979, 4528



       Hardeman’s motion to alter the judgment to clarify prejudgment interest is granted. Because

Hardeman’s medical expenses were “capable of being made certain” at the time he filed his

complaint, he is entitled to prejudgment interest on his award of past economic damages. Cal. Civ.

Code § 3287(a); see U.S. Fidelity and Guaranty Co. v. Lee Investments LLC, 641 F.3d 1126, 1140

(9th Cir. 2011) (noting that, once established, medical expenses “could be reasonably determined

thereafter with simple inquiries”).

       Monsanto is ordered to pay interest on the $200,967.10 award of past economic damages at

an annual rate of 7% from the date the case was filed, February 1, 2016, through the entry of

judgment on May 3, 2019, resulting in total prejudgment interest of $45,748.92. See Westport Ins.

Corp. v. Cal. Casualty Mgmt. Co., 916 F.3d 769, 781 (9th Cir. 2019) (explaining that “[s]tate law

governs prejudgment interest in a diversity action,” and the “California Constitution generally

affixes the rate of prejudgment interest at seven percent per annum”).

       IT IS SO ORDERED.

Date: July 17, 2019                                         ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
